Citation Nr: 0002644	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-16 036	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for cervical nerve damage.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1953 to July 1957.

2.	On January 19, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, that the veteran died on November [redacted], 
1999;  a copy of the veteran's Death Certificate is contained 
in the claims file.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



